Title: From Philadelphia Committee of Superintendence to Daniel Coxe, 29 June 1826
From: Committee of Superintendence, Philadelphia
To: Coxe, Daniel


                        
                        
                            
                            
                        
                    SUBSCRIPTION for the AUTHOR OF THE DECLARATION of INDEPENDENCE.Jefferson fundTo Daniel W. Coxe Esq. member of the Committee of Superintendance.—SirIn pursuance of certain resolutions adopted by the Town meeting, at Philadelphia, on Tuesday 27th June 1826, Each member of the Committee has been authorized and requested, to receive from his fellow Citizens, or from any Society in the City or County of Philadelphia, or from any part of the State, Subscriptions, without limitation of amount, for the personal relief of the Venerable Thomas Jefferson.And by a resolution adopted, Each member is requested to pay over to the undersigned, the Amount of his Collections.Philada 29th June 1826
                        
                    E. L. BurdTreasurer of the Committee of SuperintendanceSubscribersWilliam Short $500. paid & received by the TreasurerSubscribersLevett Harris $100. paid & received by the TreasurerJohn Steele Dr $100—John Connelly Dr $100SubscribersWilliam Jones $50. paidDan. W. Coxe $50 paidTho. Cadwalader $50. paid & received by the TreasurerN Biddle $50.Manuel Eyre 50 DrsGuy Bryan 50 Drs paidSubscribersJosiah Randall $25 paidJohn Vaughan $25 paid & received by the TreasurerJohn Sergeant Drs 25 paidJohn A Brown—$25 paidLewis Clapier Drs 25 paidWilliam Stevenson Drs 25 paidJ: Ridgway—$25 PaidDr Chapman $25hugh Colhoun pd Ten Dollars—Jno. McCrea / Ten DollarsJacob L heny paid Ten DollarsPr Ls Langerenne Pd Ten dollarsSilas E. Weir—Dr 20—R. W. Meercle paid—10Bruguire & Teissiere pd—10—June29recdJ. Sergeant25〃30〃L. Clapier25〃〃〃J. A. Brown25〃〃〃H. Colhoun10July1〃J. Sperry10〃〃〃Mr Langerenne10〃3〃Bruger & Teissiere10〃4〃Wm Stevenson25〃〃〃Jacob Ridgway25〃〃〃R W. Meade10〃8〃Guy Bryan50paid over to E. J. Burd Esqr Treasurer July 11. 1826 Recd225not recd80Drs305Received 11th July 1826 of D. W. Coxe Esquire two hundred & twenty five Dollars the amount of such of the above subscriptions as have been actually paid to him—by the Contributors—It is understood that Eighty Dollars part of the above sum of three hundred & five Dollars have not yet been received by him—$225.—
                        
                    E. L. BurdTreasurer of the Committee &c